DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 are in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 11/30/2020 is hereby acknowledged.

Drawings
The drawings were received on 11/30/2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 6 of U.S. Patent No. 10673585 B2 in view of Ko et al. (US 2011/0280327 A1 cited in submitted IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the patents are substantially identical in structural and functional characteristics and/or broader versions of each other, as it can be seen in the table below. 

The following table illustrates a mapping of the conflicting claim pairs:
Instant Application
13+14
15+16
US 10673585 B2
5
6


The following table illustrates a limitation mapping of the limitations of claim 13+14 and 15+16 of the instant application compared against the limitations of claims 5 and 6 U.S. Patent No. 10673585 B2.

Instant Application
Pat# US 10673585 B2
13.  A method for receiving a broadcast signal, the method comprising: 
receiving a broadcast signal; 
14.  The method of claim 13, wherein the broadcast signal includes signaling 
demodulating the broadcast signal; 
time deinterleaving PLP (Physical Layer Pipe) data in the broadcast signal based on a hybrid time interleaving mode, the time deinterleaving including 
block deinterleaving one or more FEC (Forward Error Correction) blocks in PLP data in the broadcast signal based on the hybrid time interleaving mode, the one or more FEC blocks are deinterleaved based on a TI(Time Interleaving) block and a memory for the TI block, the memory including position information for one or more virtual FEC blocks, 


cell deinterleaving each FEC block by writing a FEC block randomly into a memory based on a base permutation sequence and reading the FEC block linearly, the permutation sequence is shifted by applying a 
wherein the broadcast signal includes information for representing a number of FEC blocks; and 
decoding the time deinterleaved PLP data.  


receiving the broadcast signals, wherein the broadcast signals include signaling 

deinterleaving the broadcast signals based on the hybrid time interleaving scheme, the deinterleaving including: convolutional deinterleaving data in the broadcast signals;  block deinterleaving cells in Forward Error Correction (FEC) blocks of a Time Interleaving (TI) block in the convolutional deinterleaved data based on a memory address for the TI block, wherein virtual cells in virtual FEC blocks are skipped when the memory address corresponds to the virtual cells in the virtual FEC blocks, wherein a number of virtual FEC blocks is a difference between a number of the FEC blocks in the TI block and a maximum number of FEC blocks; 
 cell deinterleaving cells in each FEC block by randomly writing the cells into a memory and linearly reading the cells based on a permutation sequence which varies every FEC block based on a shift value;  





decoding the cell deinterleaved cells.

a receiver configured to receive a broadcast signal; 
16.  The apparatus of claim 15, wherein the broadcast signal includes signaling information for representing the hybrid time interleaving mode.
a demodulator configured to demodulate the broadcast signal; 
a time deinterleaver configured to time deinterleave PLP (Physical Layer Pipe) data in the broadcast signal based on a hybrid time interleaving mode, the time deinterleaving is performed by 



cell deinterleaving each FEC block by writing a FEC block randomly into a memory based on a base permutation sequence and reading the FEC block linearly, the permutation sequence is shifted by applying a shift value to a base permutation sequence for deinterleaving a subsequent FEC block, 
wherein the broadcast signal includes information for representing a number of FEC blocks; and 
a decoder configured to decode the time deinterleaved PLP data. 

a tuner to receive the broadcast signals, wherein the broadcast signals include signaling information for a hybrid time interleaving scheme, in response to the signaling information, 



the broadcast signals are deinterleaved by a convolutional deinterleaver, a block deinterleaver and a cell deinterleaver; the convolutional deinterleaver to deinterleave data in the broadcast signals; 
the block deinterleaver to deinterleave cells in Forward Error Correction (FEC) blocks of a Time Interleaving (TI) block in the convolutional deinterleaved data based on a memory address for the TI block, wherein virtual cells in virtual FEC blocks are skipped when the memory address corresponds to the virtual cells in the virtual FEC blocks, wherein a number of virtual FEC blocks is a difference between a number of the FEC blocks in the TI block and a maximum number of FEC blocks;  the cell deinterleaver to deinterleave cells in each FEC block by randomly writing the cells into a memory and linearly reading the cells based on a permutation sequence which varies every FEC block based on a shift value;  





a decoder to decode the cell deinterleaved cells.


Furthermore, as the table above illustrates, other limitation of claim 13 and 15 of the present application not taught by claim 1 of US Pat 10673585 are “demodulating the broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme”, “a demodulator configured to demodulate the broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme”’ and signaling “information for representing a number of FEC blocks”.
	On the other hand, Ko et al. (US 2011/0280327 A1) teaches (Para. [0009]) “a demodulator 
configured to demodulate the received signal by use of an Orthogonal Frequency Division Multiplexing (OFDM) method” demodulating, using a demodulator (Fig. 62: demodulator) a signal frame including a physical layer pipe (PLP), by an orthogonal frequency division multiplexing (OFDM) scheme and signaling “information for representing a number of FEC blocks” (Para. [0328]: “Preamble mapper 707-L1 block can schedule L1 signaling FEC blocks to preambles”)
	Therefore, it would have been obvious to one skilled in the art at the time of effectively filing of the claimed invention that the signal frame including PLP data in Beak et al.’s invention can be demodulated using a demodulator using a OFDM scheme and signaling a number of FEC blocks as taught by Ko et al., where doing so would   (Ko et al., Para. [0002]- [0006]) improve data transmission/reception efficiency of video and audio signals.  
Claim 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of U.S. Patent No. 10,892,862  B2 in view of Ko et al. (US 2011/0280327 A1 cited in submitted IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the patents are substantially identical in structural and functional characteristics and/or broader versions of each other, as it can be seen in the table below. 

The following table illustrates a mapping of the conflicting claim pairs:
Instant Application
13
14
15
16
US 10,892,862 B2
1
2
3
4


The following table illustrates a limitation mapping of the limitations of claim 13 and 15 of the instant application compared against the limitations of claims 1 and 3 U.S. Patent No. 10,892,862  B2.
Instant Application
Pat# 10,892,862  B2
13. A method for receiving a broadcast signal, the method comprising: 
receiving a broadcast signal; 
demodulating the broadcast signal; 




block deinterleaving one or more FEC (Forward Error Correction) blocks in PLP data in the broadcast signal based on the hybrid time interleaving mode, the one or more FEC blocks are deinterleaved based on a TI(Time Interleaving) block and a memory for the TI block, the memory including position information for one or more virtual FEC blocks, 
cell deinterleaving each FEC block by writing a FEC block randomly into a memory based on a base permutation sequence and reading the FEC block linearly, the permutation sequence is shifted by applying a shift value to a base permutation sequence for deinterleaving a subsequent FEC block, 



decoding the time deinterleaved PLP data.  

14.  The method of claim 13, wherein the broadcast signal includes signaling information for representing the hybrid time interleaving mode. 

receiving a broadcast signal;  
demodulating the broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme;  

a block deinterleaving method, and a convolutional deinterleaving method, cell deinterleaving PLP (Physical Layer Pipe) data in the broadcast signal, wherein when 
deinterleaving PLP data in the broadcast signal based on the block deinterleaving method, FEC blocks in the PLP data are deinterleaved based on position information for the FEC blocks and virtual FEC blocks;
the cell deinterleaving method is used, the cell deinterleaving method is operated by writing a FEC (Forward Error Correction) block into a memory pseudo-randomly based on a permutation function and reading the FEC block, wherein the permutation function applied to the FEC block is generated by a basic permutation function and a shift value for the FEC block,  





decoding the time deinterleaved PLP data.

2.  The method of claim 1, wherein the broadcast signal includes signaling information for the TI mode.


a receiver configured to receive a broadcast signal; 
a demodulator configured to demodulate the broadcast signal; 


a time deinterleaver configured to time deinterleave PLP (Physical Layer Pipe) data in the broadcast signal based on a hybrid time 
block deinterleaving one or more FEC (Forward Error Correction) blocks in PLP data in the broadcast signal based on the hybrid time interleaving mode, the one or more FEC blocks are deinterleaved based on a TI(Time Interleaving) block and a memory for the TI block, the memory including position information for one or more virtual FEC blocks, 

cell deinterleaving each FEC block by writing a FEC block randomly into a memory based on a base permutation sequence and reading the FEC block linearly, the permutation sequence is shifted by applying a shift value to a base permutation sequence for deinterleaving a subsequent FEC block, 
wherein the broadcast signal includes information for representing a number of FEC blocks; and 

 
16.  The apparatus of claim 15, wherein the broadcast signal includes signaling information for representing the hybrid time interleaving mode.

a receiver configured to receive a broadcast signal;  
a demodulator configured to demodulate the broadcast signal by an OFDM (Orthogonal Frequency Division Multiplex) scheme; 

 a time deinterleaver configured to time deinterleave PLP (Physical Layer Pipe) data in the broadcast signal based on a Time 
method, a block deinterleaving method, and a convolutional deinterleaving method, cell deinterleaving PLP (Physical Layer Pipe) data in the broadcast signal, 
deinterleaving PLP data in the broadcast signal based on the block deinterleaving method, FEC blocks in the PLP data are deinterleaved based on position information for the FEC blocks and virtual FEC blocks

wherein when the cell deinterleaving method is used, the cell deinterleaving method is operated by writing a FEC (Forward Error Correction) block into a memory pseudo-randomly based on a permutation function and reading the FEC block, wherein the permutation function applied to the FEC block is generated by a basic permutation function and a shift value for the FEC block,; 



4.  The apparatus of claim 3, wherein the broadcast signal includes signaling information for the TI mode.


Pat# 10,892,862 B2 does not explicitly state the FEC blocks are also deinterleaved based on the memory position information of the “FEC blocks”. However, FEC block are included in the memory of the TI block that also block deinterleaved.  Hence, it would have been obvious to one skilled in the art at the time of effectively filing of the claimed invention that deinterleaving the FEC blocks in the memory TI blocks would also require knowledge of the FEC block position information/address in a memory  so as to accurately and completely deinterleave the FEC blocks in the TI block for further processing.   
Furthermore, as the table above illustrates, other limitation of claim 13 and 15 of the present application not taught by claim 1 of US Pat 10,892,862 B2 is that signaling “information for representing a number of FEC blocks”.
	On the other hand, Ko et al. (US 2011/0280327 A1) teaches signaling “information for representing a number of FEC blocks” (Para. [0328]: “Preamble mapper 707-L1 block can schedule L1 signaling FEC blocks to preambles”)
	Therefore, it would have been obvious to one skilled in the art at the time of effectively filing of the claimed invention that the broadcast signal in Beak et al.’s invention can include 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633